Citation Nr: 1608420	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a stomach or gastrointestinal (GI) disorder, to include as secondary to service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to
May 1970.  He earned a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  
In an April 2007 rating decision, the RO in Togas, Maine, in part, denied the Veteran's claim for service connection for a stomach disorder.  In a February 2008
rating decision, the RO in Detroit, MI, in part, denied service connection for a skin disability, claimed as "jungle rot."  The Detroit RO has jurisdiction of the appeal.

In November 2011 and December 2014, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.  

In August 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the electronic claims folder.

The Veteran's physical claims file and electronic records on the Virtual VA
and VBMS databases have been reviewed in preparation for this decision.

The issue of entitlement to service connection for a stomach or gastrointestinal disorder, to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not manifest a current skin disorder other than fungal infection of the toenails, and scar, right ear, residual to removal of a "wart." 

2.  The Veteran was not treated for a fungal infection or for warts in service.

3.  It is less than likely that a current fungal infection of the toenails or growth removed from the Veteran's about a decade after his service were incurred during the Veteran's service or are etiologically related to a skin disorder treated with antibiotics during service, nor may service connection be presumed.  


CONCLUSION OF LAW

The criteria for service connection for a current skin disorder are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in June 2006, May 2007, and December 2011.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was afforded VA examinations in June 2007, February 2012, and March 2015, to determine the nature and etiology of the claimed skin disorder.  

The Board remanded the case in December 2014 to obtain additional treatment records and to afford the Veteran an additional examination to determine the etiology of his claimed skin disorder.  The RO afforded the Veteran an opportunity to identify and submit additional and outstanding treatment records, but the Veteran did not identify any additional records or authorize release of records previously identified.  See February 2015 letter from the RO and April 2015 statement from the Veteran.  

The March 2015 VA examination and the attempts to develop the record complied with the Board's 2014 Remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The diseases presumed to be caused by herbicide exposure include amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft- tissue sarcoma.  However, a fungus of the toenails and warts are not among the diseases which may be presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  
If service connection is not warranted on a presumptive basis, such a finding does not preclude the Veteran from establishing service connection through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a currently demonstrated skin disorder, related to his active military service.  

Service treatment records show that the Veteran was seen in September 1969 with numerous sores on his body, indicated as facial area, lower legs and feet.  The impression was infected lesions and the Veteran was treated with medication and dressings.  He was seen again later in September 1969 complaining of an intermittent, prickly sensation on the thoracic region.  He was assessed at that time with a heat rash.  There is no indication at the time of his discharge that he had or complained of a skin disorder.

VA administrative records dated in 1971, about a year after the Veteran's since discharge, reflect that the Veteran sought VA dental treatment.  VA has no record that the Veteran contacted VA again, either seeking benefits or VA medical treatment, until 2006, when the Veteran initiated the claim now before the Board on appeal.

Post-service treatment records disclose the Veteran was treated for gastrointestinal complaints in 1990, but those records include no notations of treatment of a skin disorder prior to 1990 or history of such treatment.  Clinical records document that the Veteran was treated for warts in February 2001, seborrheic keratosis in June 2004, and a skin rash in March 2007.

The Veteran was afforded an examination for his skin in June 2007.  The examiner
noted that the claims folder reflected that the Veteran was treated in September
1969 with penicillin for sores on his body.  On objective examination, the examiner found no rash on the Veteran's face or feet, but there was one skin lesion on the left mammary area.  The examiner noted that there was also minimal yellow discoloration of toenail number one distally, which he indicated was likely onychomycosis.  The examiner stated that, without available documentation and service treatment records, he could not provide an opinion without resorting to speculation as to whether the Veteran's discoloration of the toenails were related to his treatment in service, documented as infectious lesions.

At his hearing before the Board in 2010, the Veteran testified that he used various "creams" on skin rashes through the years, and that he had containers dated in 1982 and 1990 from such treatment.

The Veteran was afforded another VA skin examination in February 2012.  The Veteran reported that he got a rash on his nose and that the size of his nose was increasing with lines and ridges.  He also reported having pimples and a rash on his chest and back.  The Veteran also reported that periodically, he had warts excised from different parts of the body, and a wart that was excised from the right ear required skin grafting from the retroauricular area.  He was prescribed Hydrocortisone.  He denied ever being treated with oral antifungal agents or topical antifungal agents, and he denied seeing a dermatologist since his discharge from service.  

On physical examination, there were two tiny erythematous papules seen on the back.  There was no acne, comedones, pustules on the back, chest, face or scalp.  Toenail #1 bilaterally was slightly discolored distally, but there was no hyperkeratosis or dystrophy, brittleness, rash or scaling of the skin of the feet.  A tiny bump was felt on the left calf and a small flat mole on the right.  Total body surface involved was 0.1 percent, and exposed body surface involved was 0 percent.  The examiner opined that the Veteran's history of a rash on the nose, warts, and discolored toenails, was not related to the single episode of infectious sores treated in service in 1969 with penicillin.  The rationale was that there were no post-military treatment records pertaining to the skin rash documenting continuity of the skin condition.

The Veteran was afforded another VA examination and opinion in March 2015.  The examiner was asked to identify all current skin disabilities or residuals, to include scars, found on evaluation.  For each current skin disability or scar residual not noted at the Veteran's entry into service, the examiner was asked to provide an opinion as to whether it was related to the Veteran's service.  

During the March 2015 VA examination, the Veteran reported, as he did at his August 2010 Travel Board hearing, that periodically he had warts excised from different parts of his body, including the right ear, which required skin grafting from the retroauricular area.  The examiner also noted, as stated above, that the Veteran had been treated with penicillin in 1969, during active service, for infectious sores on his body.

The March 2015 VA examiner concluded that there were no residuals of a skin condition on examination.  The examiner opined that the claimed skin condition was less likely than not incurred in or caused by an in-service injury, event or illness.  In rendering the opinion, the examiner noted that on examination, all nails were intact; there was no rash on the skin, no papules, pustules, and no scars.  Both ears looked normal, and the skin graft was well-healed and not visible.  

The examiner also noted that the Veteran did not have any residuals of the infectious sores treated with penicillin in service in 1969.  Rather, the evidence showed that the episode had resolved without residuals.  In addition, the examiner noted that there was no chronicity of the condition documented in service or post-service treatment records.  

The statements by the Veteran and his family and his testimony establish that the Veteran had a skin disorder in service, consistent with the service treatment records.  The lay testimony establishes that the Veteran skin rashes or growths, at least from time to time, as the decades passed after the Veteran's service.  The evidence demonstrates that the Veteran and his family believe that some of the skin problems the Veteran had in the decades following his service are related to the Veteran's service.

The Veteran and his family members are competent to state that they observed skin rashes or warts over the years.  However, these lay observations are not competent medical evidence to establish that the observed rashes and warts were related to infected lesions treated in service, since the persuasive medical evidence establishes that the fungal infection now manifested, and warts observed over the years since the Veteran's service separation are not etiologically related to a skin disorder treated with antibiotics in service.  The Board finds that the lay statements linking the skin disorder treated in service to post-service skin rashes or lesions are of very little weight or persuasive value, where the lay evidence establishes that the observable appearance of the skin disorders in-service and post-service are different and the medical evidence establishes causation by different organisms.  

Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran has a current skin condition related to his active service and any symptoms therein is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical training to make the appropriate interpretations and conclusions about what skin condition is associated with the symptoms reported and whether different observed symptoms may be caused by the same etiology.  The examiners have noted that the Veteran does not have any current findings that medically appear to be residuals of his 1969 in-service infectious sores.  

The medical evidence further reflects that no VA provider or examiner has identified a current residual of the skin disability treated in service, and no private medical evidence or non-VA medical evidence during the period from 2006 to the present supports the Veteran's contention that he has a current skin disorder other than a fungal infection or the toenails or a scar on the left ear.  Since the infectious lesions treated during the Veteran's service did not affect his face or ears, and the lesions treated in service were not due to a fungus, the medical evidence establishes, by a great preponderance, that there is no objective link between the reported post-service lesion excised from the right ear and the Veteran's service or to the 1969 skin disorder in service.  

The medical examiners have determined that there are no medical findings of residuals of an infectious skin disease.  The Veteran has certain scars, such as the scar from a lesion removed from the right ear, but the medical examiners determined that there was no current objective finding which linked any post-service skin lesion to the skin disease reported in service.  No provider has assigned a diagnosis of a skin disorder which may be presumed service-connected, such as chloracne, or suggested the possibility that the lesion removed from the Veteran's right ear was a residual of such a disease, so service connection may not be presumed.  See Combee, supra.  

The Board finds that the statements of the Veteran and his family that skin conditions noted over the years and currently began during the Veteran's service establish that such a link is within the realm of possibility, but the medical opinions establish that the current objective, observable findings preponderate against the possibility.  The favorable lay evidence of chronicity and continuity is not in equipoise with the unfavorable medical evidence showing different skin disabilities or different causation in service as compared to post-service.

Accordingly, the Board must conclude that the preponderance of the evidence is against a link between any currently diagnosed skin disability and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for a skin disorder, claimed as jungle rot, is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c) (4) (2015).

The Veteran contends that he has a current disorder of the stomach, due to drinking "'bad water" in Vietnam.  See Statement in Support of Claim, received in May 2006.  He also testified at his August 2010 Board hearing that he has had stomach cramps and diarrhea on a near weekly basis, which have worsened over the years.  The post-service medical evidence of record shows that he has been assessed with various disabilities, including gastroesophageal reflux disease (GERD) in June 1998, February 2001, and November 2001; a hiatal hernia with reflux in March 2006; chronic stomach upset in March 2007, and irritable bowel syndrome (IBS) in November 2006.  In addition, a November 2001 private treatment report noted that the Veteran started to complain of pressure in the epigastric region about two years before.

In the December 2014 remand, the Board directed that the Veteran be afforded a VA examination and opinion to determine the etiology of his claimed stomach/gastrointestinal (GI) disability.  The examiner was requested to provide an opinion as to whether it is at least as likely as not that any stomach disorder which is identified on evaluation, or documented at any time during the pendency of the appeal (from 2006 to the present) was related to service.  The examiner was also asked to provide an opinion as to whether there is a 50 percent or better probability that any current stomach/GI disability was caused or aggravated by the service-connected PTSD.

The Veteran was afforded a VA examination in March 2015.  The examiner provided an unfavorable opinion, stating that the claimed disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the medical evidence was not consistent to support the Veteran's contention that he had chronic diarrhea since service, but the examiner did not discuss the possible etiology or onset of any diagnosed disorder, such as IBS, or explain why that diagnosis was not sufficient to support the Veteran's reports of chronic diarrhea proximate to service.  

The medical opinion that there is no objective evidence of reported chronic diarrhea is important evidence, but the examiner did not explain the significance of this finding with reference to the etiology of the all the claimed stomach/GI disorders of record, including GERD, hiatal hernia with reflux, and IBS, as directed in the December 2014 remand.  Furthermore, the examiner failed to give an opinion as to whether any of the Veteran's diagnosed stomach/GI disorders, including his complaints of diarrhea, were caused or aggravated by his service-connected PTSD, as also directed in the December 2014 remand.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of each of the Veteran's currently demonstrated stomach/GI disabilities is/are necessary.  38 C.F.R. § 4.2 (2015).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA GI treatment visits from 2006 to the present, and reports of radiologic examination of the GI tract, if any, with the electronic record.  

The Veteran is advised that he has not provided evidence of current treatment of IBS or other stomach/GI disorders.  He is encouraged to obtain recent relevant private medical evidence and to submit it himself so that associating such evidence with the electronic file does not further delay the appeal.

2.  Schedule the Veteran for a VA examination by an examiner who has not examined him before, to determine the nature and etiology of each current stomach/GI disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner and reviewed prior to completion of the examination report.  

The examiner should summarize the relevant service treatment records and post-service evidence (including 1990 (GI bleeding), 2001 (esophagitis), 2006 (IBS), and 2012 inpatient records), in addition to prior VA examination reports.  The examiner should elicit the Veteran's description of the "stomach problems" immediately following and proximate to the Veteran's service and since.  Necessary diagnostic examinations should be conducted.  

The examiner should:
   (i) identify/assign a diagnosis for each stomach/GI disability the Veteran currently has (or has manifested since the initiation of this claim in 2006); 
   
   (ii) Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent, or greater, probability) that any stomach/GI disorder currently manifested, or manifested at any time during the pendency of this claim (since 2006), is related to the Veteran's service, or any incident thereof, such as his exposure to herbicides; and, 
   
   (iii) Provide an opinion as to whether there is a 50 percent or greater probability that any current stomach/GI disorder was caused or aggravated by the Veteran's service-connected PTSD.  In particular, the examiner should discuss the comment in a December 2011 VA examination that the Veteran's diarrhea "could be" caused by a disorder such as PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above and any other development deemed necessary, review the expanded
record and readjudicate the Veteran's claims.  If the
benefit sought on appeal is not granted, the Veteran
and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


